DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          RENEA J. CHAFE,
                             Appellant,

                                    v.

                         CHRISTIAN CHAFE,
                             Appellee.

                              No. 4D19-3448

                          [February 27, 2020]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jose Izquierdo, Judge; L.T. Case No.
DVCE 19-007951.

  Renea Justine Chafe, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.